 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
          FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 31, 2008, among REYNOLDS AMERICAN INC., a North Carolina corporation (the
“Borrower”) and various lending institutions party to the Credit Agreement
referred to below. All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement.
W I T N E S S E T H :
          WHEREAS, the Borrower, various lending institutions (the “Lenders”)
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), are parties to a Fifth Amended and Restated Credit
Agreement, dated as of June 28, 2007 (as so amended and restated, the “Credit
Agreement”); and
          WHEREAS, the Borrower and the Lenders wish to amend the Credit
Agreement as provided herein;
          NOW, THEREFORE, it is agreed:
I. Amendments to the Credit Agreement.
     1. Section 8.02 of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing at the end of clause (l) of said Section, (ii) deleting
the period at the end of clause (m) of said Section and inserting the text “;
and” in lieu thereof, and (iii) inserting the following new clause
(n) immediately after clause (m) of said Section:
     “(n) the Borrower or any its Subsidiaries may dispose of real properties
and related assets owned by it to any other Person (whether by donation, sale
below Fair Market Value or otherwise), so long as (i) no Default or Event of
Default then exists or would result therefrom and (ii) the aggregate Fair Market
Value (determined at the time of the respective disposition) of all properties
and related assets disposed of pursuant to this clause (n) does not exceed
$15,000,000.”.
     2. Section 8.09(b) of the Credit Agreement is hereby amended by inserting
the following text at the end of said Section:
“; provided, further, that (x) any cash acquired by R.J. Reynolds Tobacco C.V.
pursuant to the Valuation Payment Settlement Agreement, dated February 20, 2008,
between R.J. Reynolds Tobacco C.V. and Gallaher Limited, (y) any cash received
by SFR Tobacco International GmbH in connection with the Swiss law demerger of
R.J. Reynolds-Gallaher International Sarl, and (z) any cash acquired by R.J.
Reynolds Tobacco B.V. representing the proceeds of intercompany loans made by
R.J. Reynolds Tobacco C.V. and SFR Tobacco International GmbH with the cash
described in preceding clause (x) or (y), as applicable, in each case together
with investments thereof in Marketable Investments and related returns





--------------------------------------------------------------------------------



 



thereon, shall be excluded for purposes of determining compliance with clause
(ii) of the immediately preceding proviso”.
     3. The definition of “Material Subsidiary” appearing in Section 10 of the
Credit Agreement is hereby amended by inserting the text “but excluding R.J.
Reynolds Tobacco C.V., R.J. Reynolds Tobacco B.V. and SFR Tobacco International
GmbH” immediately after the text “upon consummation of a Permitted Acquisition”
appearing in said definition.
     4. The definition of “Material Subsidiary Threshold Event” appearing in
Section 10 of the Credit Agreement is hereby amended by inserting the text
“(other than R.J. Reynolds Tobacco C.V., R.J. Reynolds Tobacco B.V. and SFR
Tobacco International GmbH)” immediately after the text “book value of the
assets of all Subsidiaries of the Borrower” appearing in said definition.
II. Miscellaneous Provisions.
          1.   In order to induce the Lenders to enter into this Amendment, the
Borrower hereby (i) makes each of the representations, warranties and agreements
contained in Section 6 of the Credit Agreement, and (ii) represents and warrants
that there exists no Default or Event of Default, in each case on the First
Amendment Execution Date (as defined below) and the First Amendment Effective
Date (as defined below), both before and after giving effect to this Amendment.
          2.   This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
          3.   This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
          5.   From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby.
          6. Upon the date (the “First Amendment Execution Date”) of the
execution of a copy of this Amendment (whether the same or different copies) by
the Borrower and the Lenders constituting Required Lenders under the Credit
Agreement and the delivery (including by way of facsimile transmission) of the
same to White & Case LLP, 1155 Avenue of the Americas, New York, New York 10036,
Attention: Aliza Feldman (Facsimile No.: (212) 354-8113), this Amendment shall
be deemed to become effective on March 31, 2008 (such date of effectiveness as
provided above, the “First Amendment Effective Date”).

-2-



--------------------------------------------------------------------------------



 



          7. The Borrower hereby covenants and agrees that, so long as the First
Amendment Execution Date occurs, it shall pay to each Lender which executes and
delivers to the Administrative Agent (or its designee) a counterpart hereof
prior to the Amendment Payment Date referred to below, a non-refundable cash fee
(the “Amendment Fee”) in Dollars in an amount equal to 5 basis points (i.e.,
0.05%) of the amount of the Revolving Loan Commitment of such Lender as in
effect on the First Amendment Execution Date, which amounts shall be paid by the
Borrower to the Administrative Agent for distribution to the relevant Lenders
not later than the seventh Business Day following the First Amendment Execution
Date (such date of payment, the “Amendment Payment Date”). The Amendment Fee
shall be deemed to constitute a “Fee” for all purposes of the Credit Agreement
and the other Credit Documents.
* * *

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

            REYNOLDS AMERICAN INC., as the Borrower
      By:   /s/ Daniel Fawley         Name:   Daniel Fawley        Title:   SVP
& Treasurer     





--------------------------------------------------------------------------------



 



            LEAD AGENTS

JPMORGAN CHASE BANK, Individually, as
     Administrative Agent
      By:   /s/ Barbara R. Marks         Name:   Barbara R. Marks       
Title:   Executive Director        CITIGROUP GLOBAL MARKETS INC.,
     Individually, as Syndication Agent,
     as Joint Lead Arranger
     and as Joint Bookrunner
      By:   /s/ Carolyn A. Kee         Name:   Carolyn A. Kee        Title:  
Managing Director        MIZUHO CORPORATE BANK, LTD.,
     Individually and as Documentation Agent
      By:   /s/ James R. Fayen         Name:   James R. Fayen        Title:  
Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE DATE FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT

NAME OF INSTITUTION:

CITIBANK, N.A.  

    By:   /s/ Karen A. Reid         Name:   Karen A. Reid        Title:   Vice
President        NAME OF INSTITUTION:

City National Bank of New Jersey
      By:   /s/ Raul Oseguera         Name:   Raul Oseguera        Title:  
Senior Vice President        NAME OF INSTITUTION:

United FCS, PCA (f/k/a Farm Credit Services
of Minnesota Valley, PCA) dba
FCS Commercial Finance Group
      By:   /s/ Daniel J. Best         Name:   Daniel J. Best        Title:  
Asst. Vice President        NAME OF INSTITUTION:

GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Robert E. Kelly         Name:   Robert E. Kelly        Title:  
Duly Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            NAME OF INSTITUTION:

LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Abuva Schwager         Name:   Abuva Schwager        Title:  
Authorized Signatory        NAME OF INSTITUTION:

AgFirst Farm Credit Bank
      By:   /s/ Steven J. O’ Shea         Name:   Steven J. O’Shea       
Title:   Vice President        NAME OF INSTITUTION:

Farm Credit Bank of Texas
      By:   /s/ Issac E. Bennett         Name:   Issac E. Bennett       
Title:   Vice President        NAME OF INSTITUTION:

GOLDMAN SACHS CREDIT PARTNERS, L.P.
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory        NAME OF INSTITUTION:

THE BANK OF NEW YORK
      By:   /s/ Carl S. Tabacjar, Jr.         Name:   Carl S. Tabacjar, Jr.     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            NAME OF INSTITUTION:

The Bank of Nova Scotia
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        NAME OF INSTITUTION:

Wachovia Bank, National Association
      By:   /s/ Denis Waltrich         Name:   Denis Waltrich        Title:  
Vice President        NAME OF INSTITUTION:

MORGAN STANLEY BANK

    By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

 